Citation Nr: 1028923	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-25 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a neck/cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from February 1985 to July 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This case was previously before the Board in October 2009 at 
which time the service connection claim for a disorder of the 
neck/cervical spine was remanded.  A review of the file reflects 
that there has been substantial compliance with the actions 
requested in that Remand and the case has returned to the Board 
for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 
97 (2008) (finding that only substantial compliance, rather than 
strict compliance, with the terms of a Board's remand directives 
is required).


FINDING OF FACT

The evidence of record does not show that the Veteran suffers 
from a current disability of the neck/cervical spine which is 
etiologically related to her period of honorable active service 
or any incident therein, or to any service-connected condition.


CONCLUSION OF LAW

The criteria for a grant of service connection for a disorder of 
the neck/cervical spine have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements)

The Board finds that with respect to the Veteran's service 
connection claim, the VCAA duty to notify was satisfied by letter 
sent to the Veteran in March 2004.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision issued by the agency of original 
jurisdiction (AOJ) in June 2005.

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
Veteran with notice of what evidence not previously provided will 
help substantiate the claim.  19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  This specific notice was provided to the Veteran in 
March 2006.  Thereafter, the RO readjudicated the claim in 
supplemental statements of the case issued in January and June 
2009 and in March 2010.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).this case.  

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting the Veteran in 
procuring service treatment records (STRs) and other relevant 
treatment records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Initially, the Board observes that the Veteran's STRs may not be 
entirely complete in this case.  Even prior to the enactment of 
the Veterans Claims Assistance Act of 2000, the United States 
Court of Appeals for Veterans Claims (Court) had held that in 
cases where a Veteran's service treatment records were 
unavailable/incomplete, through no fault of the Veteran, there 
was a "heightened duty" to assist the veteran in the development 
of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 
45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Here the file contains the Veteran's available STRs, and post-
service private and VA medical records.  A VA examination of the 
joints and spine was conducted in April 2009, which failed to 
reveal indications to support a diagnosis of a clinical 
disability of the cervical spine.  However, as there was prior 
evidence of possible clinical disorders of the cervical spine, 
the Board remanded the case, seeking a VA medical opinion 
addressing the issues of currently disability and nexus to 
service.  That opinion was provided in January 2010.  
Subsequently, neither the Veteran nor her representative has 
argued that the 2010 opinion was inadequate.  In addition, 
neither the Veteran nor her representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  The Board finds that as to the claim 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background 

The Veteran served with the United States Air Force with a 
primary MOS of Aircraft Armament System Specialist.

The STRs include a February 1985 enlistment examination report 
revealing that clinical evaluation of the neck, and upper 
extremities was normal.  An entry dated in July 1989 indicates 
that a 50 to 100 pound object fell, injuring the Veteran's arms 
and left thigh; assessments of muscle pain and minor contusions 
were made.  Thereafter, the Veteran underwent physical therapy 
for lumbar/thoracic spine problems.  A July 1992 entry indicated 
that the Veteran had multiple joint aches secondary to injury 
sustained from a falling bomb rack.  

Post-service evidence includes an August 1992 neurology clinic 
record indicating that the Veteran complained of lumbar and 
thoracic spine pain and thigh tingling associated with the knees 
buckling, following an in-service incident when a bomb rack fell 
on her.  An assessment of orthopedic pain and no neurologic 
symptomatology was made.  

A private orthopedic record dated in May 1993 reveals that the 
Veteran gave a several year history of back pain and reported 
that a bomb rack had fallen on her shoulder.  She also complained 
of multiple joint pains.  Examination revealed tenderness over 
the cervical spine.  X-ray films of the cervical spine revealed 
sclerosis and joint space irregularity possibly representing 
changes from rheumatoid arthritis.  An impression of rule out 
rheumatoid arthritis was made.

In 2004, the Veteran provided and incident report and lay 
statement, explaining that in July 1989, a bomb rack weighing 
approximately 80 pounds fell on her from a height of 5-6 feet, 
hitting her shoulder and causing her to fall on her knees on a 
concrete surface, injuries to her arms, shoulder, neck, back and 
knees.  

Service connection for chronic lumbar/thoracic pain was granted 
in a rating action dated in June 2005.

VA medical records dated from December 2003 to January 2009 are 
on file.  The records show that in November 2004, the Veteran had 
complaints of stiffness and chronic pain in the cervical spine, 
since a bomb rack fell on her in service.  She also reported that 
rheumatoid arthritis had been diagnosed in 1991 or 1992.  An 
assessment of chronic myalgia/arthralgia of the knees, feet, 
ankles neck and low back, of unknown etiology was made.  An entry 
dated in March 2005, references X-ray films of the cervical spine 
taken in February 2005 which were normal and reflects that 
polyarthralgia was diagnosed.  An entry dated in April 2005 
indicates that the Veteran reported having neck pain for years 
since a bomb rack fell and hit her during service.  Soft tissue 
rheumatism of the cervical spine was diagnosed.  In May 2005, the 
Veteran was seen for a physical therapy consult for soft tissue 
rheumatism of the cervical spine.  At that time, she also 
complained of right shoulder pain, reporting that a week earlier, 
she had slipped pouring concrete dislocating her right shoulder.  
X-ray films of the right shoulder revealed no evidence of 
fracture or dislocation and a diagnosis of right shoulder pain 
was made.  The Veteran was seen by rheumatology in December 2007 
at which time she complained of symptomatology of the neck.  
Examination revealed full passive range of motion of the neck.  
X-ray films of the cervical spine were negative.  The assessments 
included soft tissue rheumatism and hypermobility.  In June 2008, 
the Veteran continued to complain of neck pain.  

A VA examination was conducted in April 2009.  The VA examiner 
noted that an 80-pound bomb rack fell on the Veteran in July 
1989, following which she complained of chronic injuries to the 
right shoulder, knees and cervical spine.  The Veteran 
specifically complained of daily constant neck pain, worse on 
motion.  The examiner observed that X-ray films of the cervical 
spine taken in May 1993 and in 2005 were normal.  The report 
mentioned that the Veteran had been involved in a motor vehicle 
accident in 2007 caused by being rear-ended by a truck, following 
which she had whiplash and was treated by a chiropractor.  X-ray 
films of the cervical spine were negative.  The diagnoses 
included cervicalgia, in service, resolved; despite subjective 
complaints, no objective findings.  

Pursuant to a Remand issued by the Board in October 2009, a VA 
opinion (without examination) was offered in January 2010, to 
provide clarifying information.  The examiner referenced the 
Veteran's complaints and physical examination findings as 
documented in the April 2009 VA examination report.  The examiner 
also noted that X-ray films of the cervical spine taken in 
December 2007 and April 2009 were normal.  The examiner clarified 
that there was no objective evidence to support a diagnosis of 
the cervical spine; and indicated that the condition was 
manifested by subjective lower cervical myofascial pain syndrome.  
It was noted that despite findings of possible rheumatoid 
arthritis (RA) made in 1993, there was no evidence of the 
condition now, rendering the "possible" diagnosis made in 1993 
"null and void."  The examiner explained that RA did not 
commonly affect the spine.  It was also pointed out that RA was a 
debilitating inflammatory arthritis which destroyed joints over 
time, meaning that if the Veteran had RA of the cervical spine in 
1993, she would have significant joint changes now and did not.    

The VA examiner further stated that there was no known condition 
called "soft tissue rheumatism," and suggested that clinicians 
may have been referring to polymyalgia rheumatica, further 
observing that the Veteran did not meet the criteria for that 
diagnosis.  The examiner acknowledged that the Veteran's 
complaints of continuity of symptomatology of the cervical spine 
since 1989 were considered credible, and concluded that even so, 
based on the evidence of record and sound medical reasoning, she 
did not believe that cervical strain was causing unremitting 
subjective symptoms two decades later.  The examiner also stated 
that there was no preponderance of medical evidence or sound 
medical reasoning that would support a finding that a service-
connected disability of the lumbar spine was the proximate cause 
or aggravant in the etiology or progression of the Veteran's 
condition of the cervical spine.    

Analysis

The Veteran primarily maintains that service connection is 
warranted for a disorder of the neck/cervical spine, claimed as 
attributable to an incident occurring during service in July 
1989, when an 80-pound bomb rack fell on her.  

In a case such as this where it appears that STRs are possibly 
incomplete, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of- the-doubt 
rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out; however, the O'Hare precedent does not 
raise a presumption that the missing medical records would, if 
they still existed, necessarily support the claim.  Case law does 
not establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing the 
claim, and to explain its decision when a Veteran's medical 
records are incomplete.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  Similarly, the case law does not lower the legal 
standard for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).

Service connection for certain diseases, including arthritis, may 
be established on a presumptive basis if the disease is 
manifested to the required degree within the first year after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2009).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 C.F.R. § 3.102 (West 2002).

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, Hickson element (1) is lacking.  Regardless of the 
theory of entitlement raised, the medical evidence on file does 
not contain a diagnosis of a current clinical disability of the 
cervical spine.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even if the disability resolves prior to the adjudication 
of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
In this case, the service connection claim for a disability of 
the cervical spine was filed in 2004.  

The Board observes that the file contains evidence reflecting 
that X-ray films of the cervical spine taken in 1993 were 
interpreted as showing sclerosis and joint space irregularity 
possibly representing changes from rheumatoid arthritis.  
Subsequent VA X-ray film reports of the cervical spine dated in 
2005, 2007 and 2009 were all normal/negative.  VA records dated 
from at least 2005 document complaints of pain in the area of the 
neck and some records include a diagnosis of soft tissue 
rheumatism.  Upon VA examination of 2009, soft tissue rheumatism 
was not diagnosed and no objective findings of disability of the 
cervical spine were made.  At that time, cervicalgia - resolved, 
was diagnosed.  In light of the aforementioned inconsistent 
evidence regarding the issue of current disability, the Board 
remanded the claim in October 2009, seeking a medical opinion 
reconciling the lay and clinical evidence on file.  A VA medical 
opinion was provided in January 2010 reaching the following 
conclusions: (1) there is no objective evidence of a disability 
of the cervical spine, there is subjective evidence of lower 
cervical myofascial pain syndrome; and (2) the diagnosis of 
rheumatic arthritis was unsupported by the physical condition of 
the joints, there is no clinically known condition called "soft 
tissue rheumatism," and the Veteran did not meet the criteria 
for a diagnosis of polymyalgia rheumatism.  

Essentially, the file contains no evidence of a currently 
diagnosed clinical disability of the neck/cervical spine.  
Possible diagnoses of RA and soft tissue rheumatism were both 
discredited in a January 2010 VA medical opinion, and the 
examiner also determined that there was no objective evidence of 
a clinical disability of the cervical spine, confirming findings 
made upon the VA examination of 2009.  That opinion is considered 
highly probative evidence in this case as it was provided based 
on a comprehensive review of the claims file, prior examination 
reports and medical records and the Veteran's report of 
symptomatology and was accompanied by a rationale with citation 
to medical findings.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.); see also Neives-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from the reasoned 
analysis that the medical professional provides in support of 
his/her opinion).  

The Board notes that the Veteran has complained of chronic neck 
pain since 1989.  It is also acknowledged that VA records dated 
in 2004 included a diagnosis of chronic myalgia/arthralgia of the 
knees, feet, ankles, and neck.  Recent examinations of 2009 and 
2010 have mentioned that the Veteran had subjective indications 
of cervicalgia and lower cervical myofascial pain syndrome.  
"Myalgia" is defined as muscular pain.  See Hoag v. Brown, 4 Vet. 
App. 209, 211 (1993), quoting Stedman's Medical Dictionary 913 
(1992).  "Arthralgia" is defined as pain in a joint.  See DeLuca 
v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The Board 
also notes that cervicalgia was mentioned in the 2009 VA 
examination report; however, that term is simply another way of 
describing neck pain; moreover, that condition was described as 
resolved in that examination report.

Essentially all of the aforementioned findings and diagnoses, 
indicate that the Veteran's claimed condition of the cervical 
spine is manifested primarily, if not solely, by pain.  However, 
to the extent that the Veteran currently has pain in the area of 
the cervical spine/neck, it is not a disorder for which service 
connection may be granted.  In this regard, it is well 
established that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds,  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  

The Board has considered the Veteran's lay assertions that she 
has a disorder of the cervical spine.  While the Veteran is 
generally considered competent to report symptoms such as pain; a 
lay person such as the Veteran is not competent to offer an 
opinion on complex medical questions, such as rendering a 
diagnosis or offering an opinion as to the underlying etiology of 
her symptoms; essentially it is beyond the Veteran's competency 
to diagnose herself with a disability of the cervical spine.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident has 
resulted in a current disability.  Degmetich, 104 F. 3d at 1332; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the 
evidence shows that the Veteran does not have any currently 
diagnosed disability of the cervical spine/neck, Hickson element 
(1) has not been met, and the Veteran's claim fails on this basis 
alone.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(without a current diagnosis, a claim for entitlement to service 
connection cannot be sustained); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (noting that service connection may not be granted 
unless a current disability exists).

Even assuming there was a currently manifested disability of the 
cervical spine/neck, service connection would not be warranted.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the 
fundamental authority to decide a claim in the alternative).  A 
veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000).  

The Board observes that a VA medical opinion was offered in 2010, 
at which time the examiner rendered the following opinions : (1) 
even acknowledging the Veteran's complaints of chronicity and 
continuity of neck pain since 1989 (when the bomb rack fell), the 
evidence of record and sound medical reasoning did not support a 
finding that this solitary episode of cervical strain was causing 
chronic unremitting subjective symptoms twenty years later; and 
(2) there was no preponderance of medical evidence or sound 
medical reasoning that would support a finding that a service-
connected disability of the lumbar spine was the proximate cause 
or aggravant in the etiology or progression of the Veteran's 
condition of the cervical spine.   

As previously discussed herein, the Board considers the 2010 VA 
opinion to be highly probative as it was definitive, based upon a 
review of the Veteran's complete medical history and records, and 
the examiner gave supporting rationale for the opinions provided.  
In addition, the file contains no professional medical opinion to 
the contrary and the Veteran has not provided any competent 
medical evidence to diminish its probative weight.  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995).

In contrast, of lower probative value are the lay statements and 
contentions of the Veteran to the effect that she experienced 
chronic neck problems since service and that her currently 
claimed disorder of the cervical spine is etiologically related 
to service or a service-connected disorder.  Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295 (1998).  In this regard, she has not 
demonstrated that she has any expertise to render such an 
opinion, and has not accounted for the role of either the 2005 
right shoulder injury or a 2007 motor vehicle accident.  See 
Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Essentially, as the weight of the competent and probative medical 
evidence is against a finding that the Veteran's claimed disorder 
of the neck/cervical spine is related to service or a service-
connected disorder, Hickson element (3), medical nexus, is not 
met.  The Board reiterates that it does not doubt that the 
Veteran currently experiences pain in the area of the neck.  
However, the medical evidence of record simply does not show any 
pathology underlying the claimed neck pain.  Accordingly, as 
there is no evidence of a current disability, and no probative 
evidence of a nexus, the preponderance of the evidence is against 
the claim and service connection for a claimed disorder of the 
neck/cervical spine must be denied.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.







								[Continued On Next 
Page]
ORDER

Service connection for a disorder of the neck/cervical spine is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


